Name: Commission Regulation (EEC) No 3890/92 of 28 December 1992 amending measures in respect of the application of the common organization of the market in sheepmeat and goatmeat as a result of the amendment of certain CN codes
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R3890Commission Regulation (EEC) No 3890/92 of 28 December 1992 amending measures in respect of the application of the common organization of the market in sheepmeat and goatmeat as a result of the amendment of certain CN codes Official Journal L 391 , 31/12/1992 P. 0051 - 0056 Finnish special edition: Chapter 3 Volume 47 P. 0121 Swedish special edition: Chapter 3 Volume 47 P. 0121 COMMISSION REGULATION (EEC) No 3890/92 of 28 December 1992 amending measures in respect of the application of the common organization of the market in sheepmeat and goatmeat as a result of the amendment of certain CN codesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3208/89 (2), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992, amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) has made certain amendments to the nomenclature for the market in beef and veal, whereas as a result it is necessary to adjust Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (4), as last amended by Regulation (EEC) No 2069/92 (5) and a number of measures affecting the sector, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Council Regulation (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (6), as last amended by Regulation (EEC) No 3937/87 (7), the first indent is hereby replaced by the following: - 'The use of import certificates for products falling within subheadings 0104 10 30, 0104 10 80 and 0104 20 90 and heading No 0204 of the combine nomenclature originating in a third country which has undertaken to restrict its exports to the Community shall not exceed for each calendar year the overall quantity resulting from the voluntary restraint agreement signed with the Community;'. Article 2 Commission Regulation (EEC) No 2668/80 of 17 October 1980 laying down detailed rules for applying the levies on sheepmeat and goatmeat (8), as last amended by Regulation (EEC) No 3937/87, is hereby amended as follows: 1. Article 1 (1) is replaced by the following: '1. The free-at-Community-frontier offer price referred to in Article 11 (2) of Regulation (EEC) No 3013/89 shall be calculated on the basis of the free-at-Community-frontier offer prices for products specified in section (a) of Annex I to the said Regulation and for live animals falling within subheadings 0104 10 30, 0104 10 80 and 0104 20 90 of the combined nomenclature.' 2. Annexes I and II are replaced by the Annex I to this Regulation. Article 3 Commission Regulation (EEC) No 20/82 of 6 January 1982 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat (9), as last amended by Regulation (EEC) No 3937/87 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 This Regulation lays down special detailed rules for applying the system of import and export licences set up by Article 15 (1) of Regulation (EEC) No 3013/89. However: (a) for products falling within heading No 0204 of the combined nomenclature and originating in Argentina, Australia, New Zealand and Uruguay; and (b) for products falling within subheadings 0104 10 30, 0104 10 80 and 0104 20 90 and heading No 0204 of the combined nomenclature and originating in Austria, Bulgaria, Hungary, Iceland, Poland, Romania, Czechoslovakia and Yugoslavia, import licences may be issued only subject to the conditions laid down in Regulation (EEC) No 19/82.' 2. Article 2 is replaced by the following: 'Article 2 The provisions of the third indent of Article 5 (1) of Regulation (EEC) No 3719/88 shall not apply to imports of products with subheadings 0104 10 30, 0104 10 80 and 0104 20 90 and heading No 0204 of the combined nomenclature.' Article 4 Article 1 (1) of Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 (10), as last amended by Regulation (EEC) No 1568/92 (11) is hereby replaced by the following: '1. The imports levy applicable to the following products shall be limited to a maximum of 10 % ad valorem, subject to annual quantitative limits expressed in tonnes of carcase equivalent for each third country concerned and by category. CN code Description Third country concerned and quantity Chile Other third countries (a) 0104 Live sheep and goats: 0104 10 30 Lambs (up to a year old) (b) 0104 10 80 and Other sheep other than pure bred breeding animals (b) 0 50 0104 20 90 Live goats and other than pure bred breeding animals (b) 0204 Meat of sheep or goats: Fresh or chilled 0 100 Frozen 1 490 100 (c) (a) Excluding Argentina, Australia, Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, New Zealand, Poland, Romania, Uruguay and Yugoslavia. (b) The coefficient to be employed for converting net mass (live weight) into carcase weight (carcase weight equivalent) shall be 0,47 for products falling within subheadings 0104 10 30, 0104 10 80 and 0104 20 90 of the combined nomenclature. (c) Of which 100 tonnes shall be reserved for Greenland.' Article 5 Regulation (EEC) No 3013/89 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 The common organization of the market in sheepmeat and goatmeat shall comprise a price system and trading system and cover the following products: CN code Description (a) 0104 10 30 Live lambs up to a year old 0104 10 80 Live other sheep other than purebred breeding animals 0104 20 90 Live goats other than purebred breeding animals 0204 Meat of sheep or goats, fresh, chilled or frozen 0210 90 11 Meat of sheep and goats, with bone in, salted, in brine, dried or smoked 0210 90 19 Meat of sheep and goats, boneless, salted, in brine, or smoked (b) 0104 10 10 Live sheep - purebred breeding animals 0104 20 10 Live goats - purebred breeding animals 0206 80 99 Edible offal of sheep and goats, fresh or chilled, other than for the manufacture of pharmaceutical products 0206 90 99 Edible offal of sheep and goats, frozen, other than for the manufacture of pharmaceutical products 0210 90 60 Edible offal of sheep and goats, salted, in brine, dried or smoked 1502 00 99 Fats of sheep or goats, raw or rendered, whether or not pressed or solvent-extracted (c) 1602 90 71 Other prepared or preserved meat or offal of sheep or goats, uncooked; mixtures of cooked and uncooked meat or offal (d) 1602 90 79 Other prepared or preserved offal of sheep or goats' 2. Article 11 (3) is replaced by the following: '3. The levy on live-animals of CN codes 0104 10 30, 0104 10 80 and 0104 20 90 and on meat as indicated in Annex II under codes 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 13, 0204 50 15, 0204 50 19, 0204 50 31, 0204 50 39, 0210 90 11 and 0210 90 19 shall be equal to the levy on the product referred to in paragraph 1 multiplied by a standard coefficient fixed for each of the products in question.' 3. Article 12 (3) is replaced by the following: '3. For the frozen meat as indicated in Annex II under CN codes 0204 42 10, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 10, 0204 43 90, 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 the levy shall be equal to the levy fixed for the product referred to in paragraph 1, multiplied by a standard coefficient fixed for each of the products in question.' 4. Article 14 is replaced by the following: 'Article 14 By way of derogation from Articles 11, 12 and 13: (a) levies on products of CN codes 0104 10 30, 0104 10 80 and 0104 20 90 shall be limited to the amount resulting from voluntary restraint agreements; (b) levies on products of CN code 0204 for which the rate of duty has been bound under the General Agreement on Tariffs and Trade (GATT) shall be limited to the amount resulting from such binding or to that resulting from voluntary trade agreements.' 5. Annex II is replaced by Annex II to this Regulation. Article 6 Article 1 (1) of Regulation (EEC) No 3882/90 laying down detailed rules for the monitoring of import lamb prices (12) is replaced by the following: 'Article 1 1. Member States shall, on the 15th day of each month, notify the Commission, for each non-member country of origin, of the "free at frontier offer price" or the "cost, insurance freight (cif) value" and the quantity imported of live animals and sheepmeat recorded during the calendar month preceding the date of such notification and falling within CN codes 0104 10 30, 0104 10 80, 0204 10 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 30 00, 0204 42 10, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 10.' Article 7 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 267, 14. 9. 1992, p. 1. (4) OJ No L 289, 7. 10. 1989, p. 1. (5) OJ No L 215, 30. 7. 1992, p. 59. (6) OJ No L 275, 18. 10. 1980, p. 2. (7) OJ No L 373, 31. 12. 1987, p. 1. (8) OJ No L 276, 20. 10. 1980, p. 39. (9) OJ No L 3, 7. 1. 1982, p. 26. (10) OJ No L 348, 24. 12. 1985, p. 2. (11) OJ No L 166, 20. 6. 1992, p. 3. (12) OJ No L 367, 29. 12. 1990, p. 127. ANNEX I 'ANNEX I Coefficients for calculating the levies referred to in Article 11 (3) of Regulation (EEC) No 3013/89 CN code Description Coefficient for the calculation of levy 0104 Live sheep and goats: 0104 10 Sheep 0104 10 30 Lambs (up to a year old): 0,47 0104 10 80 Other 0,47 0104 20 Goats 0104 20 90 Other 0,47 Meat of sheep or goats, fresh or chilled: 0204 10 00 Carcases and half-carcases of lamb, fresh or chilled 1,00 Other meat of sheep, fresh or chilled 0204 21 00 Carcases and half-carcases 1,00 0204 22 Other cuts with bone in 0204 22 10 Short forequarters 0,70 0204 22 30 Chines and/or best ends 1,10 0204 22 50 Legs 1,30 0204 22 90 Other 1,30 0204 23 00 Boneless 1,82 0204 50 Meat of goats: Fresh or chilled: 0204 50 11 Carcases and half-carcases 1,00 0204 50 13 Short forequarters 0,70 0204 50 15 Chines and/or best ends 1,10 0204 50 19 Legs 1,30 Other 0204 50 31 Cuts with bone in 1,30 0204 50 39 Boneless cuts 1,82 Meat of sheep and goats salted, in brine, dried or smoked: 0210 90 11 With bone in 1,30 0210 90 19 Boneless 1,82 ANNEXE II Coefficients for calculating the levies referred to in Article 12 (3) of Regulation (EEC) No 3013/89 CN code Description Coefficient for the calculation of levy 0204 Meat of sheep and goats, frozen 0204 30 00 Carcases and half-carcases of lamb, frozen 1,00 Other meat of sheep, frozen 0204 41 00 Carcases and half-carcases 1,00 0204 42 Other cuts with bone in 0204 42 10 Short forequarters 0,70 0204 42 30 Chines and/or best ends 1,10 0204 42 50 Legs 1,30 0204 42 90 Other 1,30 0204 43 10 Boneless cuts of lamb 1,82 0204 43 90 Boneless cuts of other sheep 1,82 Frozen meat of goats 0204 50 51 Carcases and half-carcases 1,00 0204 50 53 Short forequarters 0,70 0204 50 55 Chines and/or best ends 1,10 0204 50 59 Legs 1,30 Other 0204 50 71 Cuts with bone in 1,30 0204 50 79 Boneless 1,82' ANNEX II 'ANNEX II CN code Description Section (a) Meat of sheep and goats, fresh or chilled: 0204 10 00 - Carcases and half-carcases of lamb 0204 21 00 - Carcases and half-carcases of sheep other than those of lamb 0204 22 10 - Short forequarters of sheep 0204 22 30 - Chines and/or best ends of sheep 0204 22 50 - Legs of sheep 0204 22 90 - Other cuts with bone in of sheep 0204 23 00 - Boneless cuts of sheep 0204 50 10 - Carcases and half-carcases of goats 0204 50 13 - Short forequarters of goats 0204 50 15 - Chines and/or best ends of goats 0204 50 19 - Legs of goats 0204 50 31 - Other cuts with bone in of goats 0204 50 39 - Boneless cuts of goats Section (b) Meat of sheep and goats, salted in brine, dried or smoked: 0210 90 11 - With bone in 0210 90 19 - Boneless Section (c) Meat of sheep and goats, frozen: 0204 30 00 - Carcases and half-carcases of lamb 0204 41 00 - Carcases and half-carcases of sheep other than those of lamb 0204 42 10 - Short forequarters of sheep 0204 42 30 - Chines and/or best ends of sheep 0204 42 50 - Legs of sheep 0204 42 90 - Other cuts with bone in of sheep 0204 43 10 - Boneless cuts of lamb 0204 43 90 - Boneless cuts of sheep 0204 50 51 - Carcases and half-carcases of goats 0204 50 53 - Short forequarters of goats 0204 50 55 - Chines and/or best ends of goats 0204 50 59 - Legs of goats 0204 50 71 - Other cuts with bone in of goats 0204 50 79 - Boneless cuts of goats'.